NOS.
12-05-00357-CR
         
12-05-00366-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
CARL CECIL JONES,         §                      APPEAL FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Carl Cecil
Jones appeals from the revocation of his probation in two aggravated assault
cases.  Appellant’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            On
July 2, 2004, Appellant waived his right to a jury trial, stipulated to the
evidence, and pleaded guilty to two offenses of aggravated assault.  Pursuant to a plea bargain agreement, the
trial court sentenced him to ten years of deferred adjudication probation in each
case.  On July 21, 2005, the State filed
motions to proceed to final adjudication in each case.  Appellant pleaded true to the allegations in
two paragraphs of the State’s motions. 
After a hearing, the trial court found Appellant violated the terms of his
probation, revoked his probation, and found him guilty of aggravated assault in
both cases.  The trial court sentenced
him to ten years of imprisonment in cause number 241-0490-04 and five years of
imprisonment in cause number 241-0491-04.
 

Analysis Pursuant
to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate records and is of the
opinion that the records reflect no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in these
cases.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the cases and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the records for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted. 
The trial court’s judgments are affirmed.
 
 
 
Opinion
delivered April 28, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
(DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief and that Appellant was given time to file
his own brief in these causes.  The time
for filing such a brief has expired, and we have received no pro se brief.